DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Multiple Embodiments
This application discloses the following embodiments:
Embodiment 1: Figs. 1.1-1.8
Embodiment 2: Fig. 1.9

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).

The above identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. Any rejection of one embodiment over prior art will apply equally to all other embodiments. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). 

No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept. Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments 

Reproductions
The reproductions are objected to because:
The numbering of the reproductions is improper.  Specifically, the reproductions must be numbered by design and view number separated by a dot.  Administrative Instruction 405.  See 37 CFR 1.1026.  Therefore, Fig. 1.2 must be amending to convert line “A” to the corresponding view number, Fig. 1.8. See example of the suggested amendment below.

    PNG
    media_image1.png
    1023
    888
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    944
    731
    media_image2.png
    Greyscale

Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended.  The view of an amended drawing should not be labeled as “amended”.  If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be 

Care must be exercised to avoid introduction of anything which could be construed as new matter prohibited by 35 USC 132 and 37 CFR 1.121 when preparing amended reproductions.
	
Specification
The examiner objects to the specification as follows:
The examiner understands Fig. 1.8 is a cross-sectional view. Therefore, for clarity and accuracy and per the required reproduction amendment, the description of Fig. 1.8 must be amended to read (Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II):
--1.8 : Cross-sectional view cut vertically along the line 1.8-1.8 in Fig. 1.2--
Accordingly, the paragraph preceding the claim must be amended to delete [reproduction 1.8 is a cross-sectional view cut vertically along the line A-A in reproduction 1.2;].
For proper form (37 CFR 1.153; 37 CFR 1.1025), the claim must be amended to insert the word --a-- before “bag”. The claim should then read: 
--The ornamental design for a bag for packaging as shown and described.--

Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because:
In the instant application, the disclosure taken as a whole does not provide certainty as to the exact appearance and three dimensional configuration of the bag for packaging.  Specifically, the broken lines on the drawings are not described in the specification. Consequently, the broken lines may be interpreted in more than one way.  For example, the broken lines are not clearly defined as environment, boundaries, stitching, or some other surface treatment.  Broken lines may mean different things in different circumstances and their meaning must be made entirely clear.  In re Blum 374 F.2d 904, 153 USPQ 177 (CCPA 1967); see MPEP § 2920.05(c) 

    PNG
    media_image3.png
    886
    799
    media_image3.png
    Greyscale

Applicant may overcome this portion of the refusal by inserting a statement in the specification preceding the claim describing the broken lines on the reproductions (MPEP § 2920.05(c)).  Applicant should note if the broken lines represent unclaimed portions of the bag, the following statement would be sufficient: --In the drawings, the broken lines show portions of a bag for packaging that forms no part of the claim.--.

Based on Fig. 1.1 as the dispositive view, Fig. 1.4 does not show the top of the bag as expected. Specifically, Fig. 1.1 shows a white panel on the top left of the bag and the boxed text on the right partially cut-off but Fig. 1.4 shows the top left all gray and the full boxed text on the top right. One skilled in the art would therefore have to resort to conjecture to make and use the design.

    PNG
    media_image4.png
    891
    756
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    572
    755
    media_image5.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to clearly and consistently disclose the claim.
The examiner understands Fig. 1.8 is a cross-sectional view taken in the direction of line A-A of Fig. 1.2. However, Fig. 1.8 shows an internal surface to a portion of the internal structure of the bag that is not shown as expected. Specifically, as currently disclosed, the surface arrowed to below may be interpreted in more than one way and therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.



    PNG
    media_image6.png
    883
    1287
    media_image6.png
    Greyscale


Applicant may overcome this portion of the refusal by amending the reproductions to clearly and consistently disclose the claim. Applicant should note if the arrowed to surface above is showing an internal structure of the bag, cross-hatching should be added to the surface to clearly indicate a solid surface within the bag for packaging.

Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b).

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or 
	
	
/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919